Citation Nr: 0710115	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-14 508	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical strain, prior to March 3, 2004 and a rating in 
excess of 20 percent from March 3, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 through 
March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the Board 
granted the claim of service connection for a depressive 
disorder, and assigned a 10 percent rating.  The decision 
granted a higher 40 percent rating for the service-connected 
lumbosacral strain.  And the RO denied the claims for an 
increased rating for a cervical strain disability, rated 10 
percent disabling and a TDIU rating.  The veteran appealed 
the assigned ratings and the TDIU claim.

In an April 2005 rating decision, the RO granted a 100 
percent rating for a major depressive disorder, effective 
from the date of the claim and granted a higher rating to 20 
percent for the service-connected cervical strain disability, 
effective from March 3, 2004.  Since the RO has awarded the 
veteran a 100 percent rating for the service-connected 
depressive disorder, this is considered a complete grant of 
benefits.  Consequently this issue is no longer in appellate 
status.

The claims for increased ratings for cervical and lumbar 
spine disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2001, the veteran filed a claim for service 
connection for major depressive disorder and for a TDIU 
rating.

In view of the RO's April 26, 2005 grant of a 100 percent 
rating for major depressive disorder, effective from June 
2001, the veteran's claim for a TDIU is moot.


CONCLUSION OF LAW

The claim for a TDIU rating is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for major 
depressive disorder in June 2001, which ultimately resulted 
in the grant of a 100 percent schedular rating, effective 
from June 2001.  In June 2001, he also filed a claim for a 
TDIU rating.

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  In VA O.G.C. 
Prec. Op. No. 6-99, VA's General Counsel held that a claim 
for TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  No additional monetary benefit 
would be available in the case of a veteran having one 
service-connected disability rated 100-percent disabling 
under the rating schedule and another, separate disability 
rated totally disabling due to individual unemployability 
under 38 C.F.R. § 4.16(a).

The RO has granted a 100 percent schedular rating for the 
service-connected major depressive disorder.  The effective 
date for the 100 percent schedular rating is the same date as 
the veteran's claim for TDIU.  Therefore, the veteran is not 
eligible for TDIU rating during the appeal period.  Hence, 
that claim must be dismissed as moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).

In sum, in light of the RO's decision set out above to grant 
an increased (100 percent) schedular rating for service-
connected depressive disorder effective the same date of 
receipt of the veteran's claim for TDIU, the claim of 
entitlement to TDIU is without legal merit, and, thus, is now 
moot.  Id.  Accordingly, the veteran's claim for TDIU 
benefits must be dismissed.


ORDER

The appeal of entitlement to TDIU benefits is dismissed.


REMAND

The RO granted service connection for the appellant's 
cervical spine strain and lumbosacral strain in July 1996, 
and assigned disability ratings of 10 percent and 20 percent, 
respectively, effective March 29, 1996.  The veteran 
submitted his request for an increase for both conditions in 
June 2001.  By a rating decision of January 2002, the RO 
granted an increased rating of 40 percent for the veteran's 
lumbosacral strain, effective June 28, 2001.  By a rating 
decision dated April 2005, the RO granted an increased rating 
of 20 percent for cervical strain, effective March 3, 2004.  
The veteran asserted his disabilities both warrant higher 
ratings.

The record shows that the veteran complains of pain, 
weakness, tingling, numbness and decreased sensory of the 
upper right and lower right extremities.  The record also 
shows that prior MRI studies reveal evidence of degenerative 
disc disease.  The veteran's neurological complaints raise 
the question of whether the veteran has neurological 
impairment as a result of both his cervical and lumbosacral 
strain.  The veteran's neurological complaints also raise the 
question as to whether the veteran has intervertebral disc 
syndrome due to service-connected cervical and lumbar spine 
disabilities.  However, the evidence of record is 
insufficient as it fails to specifically address all 
neurological impairment caused by the veteran's service-
connected cervical and lumbosacral disabilities.  Throughout 
the appeal, the veteran asserts upper right and lower right 
extremity impairment due to his cervical and lumbosacral 
spine disabilities which affect his ability to function.  In 
order to address the exact nature and severity of the 
veteran's service-connected cervical strain and lumbosacral 
strain, the veteran should be scheduled for a VA examination. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with adequate 
notice under 38 C.F.R. § 3.159, specifically, he was not told 
to submit all evidence he had in his possession which 
pertains to the claim.  He was also not provided with the 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, in the event the 
appeal is granted.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a notice consistent 
with 38 C.F.R. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The notice must do the 
following:

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim;
(2)  inform the claimant about the 
information and evidence that VA 
will seek to provide;
(3)  inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.
(5)  include an explanation as to 
the information or evidence needed 
to establish an effective date for 
the claim on appeal in the event 
that an increased rating is 
assigned.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.	The appellant should be afforded a VA 
neurological examination to determine 
the severity of the neurological 
impairment due to both the veteran's 
service-connected cervical strain and 
lumbosacral strain.  Such tests as the 
examining physician deems necessary 
should be performed, to include EMG 
testing/nerve conduction studies, as 
well as complete range of motion 
studies.  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

(a)  Identify the nerve or nerves 
that are affected by the veteran's 
service-connected cervical strain, and 
discuss the severity of the impairment 
caused by the affected nerve(s).  In 
this regard, please state whether 
there is any paralysis of the affected 
nerve, and if so whether it is 
complete or incomplete and whether 
such paralysis is mild, moderate or 
severe.

(b)   Identify the nerve or nerves 
that are affected by the veteran's 
service-connected lumbosacral strain, 
and discuss the severity of the 
impairment caused by the affected 
nerve(s).  In this regard, please 
state whether there is any paralysis 
of the affected nerve, and if so 
whether it is complete or incomplete 
and whether such paralysis is mild, 
moderate or severe.

(c)  State whether the veteran's 
service-connected cervical strain 
results in forward flexion of the 
cervical spine of 15 degrees or less, 
or results in favorable ankylosis of 
the entire cervical spine.  Also state 
whether the veteran's cervical spine 
strain causes intervertebral disc 
syndrome (IVDS), and if so whether the 
veteran has incapacitating episodes.  
If incapacitating episodes are 
determined to exist, the examiner 
should state the total duration during 
the past 12 months.  (The examiner 
should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician).  The basis for any 
findings of IVDS and associated 
incapacitating episodes should be 
fully explained.

(d)  State whether the veteran's 
service-connected lumbosacral strain 
results in unfavorable ankylosis of 
the entire thoracolumbar spine.  Also 
state whether the veteran's 
lumbosacral strain causes 
intervertebral disc syndrome, and if 
so whether the veteran has 
incapacitating episodes.  If 
incapacitating episodes are determined 
to exist, the examiner should state 
the total duration during the past 12 
months.  (The examiner should be 
informed that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).   The basis 
for any findings of IVDS and 
associated incapacitating episodes 
should be fully explained.

The claims file should be made 
available to and reviewed by the 
examiner in connection with his 
evaluation report.
	
3.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.
          
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


